DISMISSED; Opinion Filed March 19, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00242-CV

            ANGELINA ARREDONDO, INDIVIDUALLY AND AS
   REPRESENTATIVE OF THE ESTATE OF DANIEL CANALES ARREDONDO,
 DECEASED AND AS NEXT FRIEND OF LEIA ARREDONDO, A MINOR, Appellants
                                V.
  BRENDON JOHN BAIRD, PA-C, JOHN TIMOTHY TRACY, M.D., BAYLOR ALL
   SAINTS MEDICAL CENTER D/B/A BAYLOR SCOTT & WHITE ALL SAINTS
  MEDICAL CENTER - FORT WORTH, AND BAYLOR HEALTH CARE SYSTEM
            D/B/A BAYLOR SCOTT & WHITE HEALTH, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-07257

                            MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                                   Opinion by Justice Carlyle
       Before the Court is appellants’ unopposed motion to dismiss this appeal. Appellants have
informed the Court that the district clerk forwarded their “Notice of Mandamus Appeal” to this
Court in error. Accordingly, we grant appellants’ motion and dismiss this appeal. See TEX. R.
APP. P. 42.1(a)(1).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
190242F.P05
                                                  JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELINA ARREDONDO,                                On Appeal from the 44th Judicial District
INDIVIDUALLY AND AS                                Court, Dallas County, Texas
REPRESENTATIVE OF THE ESTATE OF                    Trial Court Cause No. DC-16-07257.
DANIEL CANALES ARREDONDO,                          Opinion delivered by Justice Carlyle.
DECEASED AND AS NEXT FRIEND OF                     Justices Bridges and Partida-Kipness
LEIA ARREDONDO, A MINOR,                           participating.
Appellants

No. 05-19-00242-CV         V.

BRENDON JOHN BAIRD, PA-C, JOHN
TIMOTHY TRACY, M.D., BAYLOR ALL
SAINTS MEDICAL CENTER D/B/A
BAYLOR SCOTT & WHITE ALL SAINTS
MEDICAL CENTER - FORT WORTH,
AND BAYLOR HEALTH CARE SYSTEM
D/B/A BAYLOR SCOTT & WHITE
HEALTH, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees BRENDON JOHN BAIRD, PA-C, JOHN TIMOTHY
TRACY, M.D., BAYLOR ALL SAINTS MEDICAL CENTER D/B/A BAYLOR SCOTT &
WHITE ALL SAINTS MEDICAL CENTER - FORT WORTH, AND BAYLOR HEALTH
CARE SYSTEM D/B/A BAYLOR SCOTT & WHITE HEALTH recover their costs of this
appeal from appellants ANGELINA ARREDONDO, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF DANIEL CANALES ARREDONDO, DECEASED
AND AS NEXT FRIEND OF LEIA ARREDONDO, A MINOR.


Judgment entered this 19th day of March, 2019.




                                             –2–